department of the treasury internal_revenue_service washington d c government entities division oct uniform issue list sot-ep ratz legend company tressstetetvaesstinennensenenenee plan x tttstteenenaninanentanentanennene dear tten this letter constitutes notice that pursuant to your request of date waivers of the excise_tax under sec_4971 b of the intermaf revenue code code for plan x for the plan years ending date date have been granted to the company the waiver of the excise_tax has been granted in accordance with section b of the employment retirement income security act of erisa the amount for which these excise_tax waivers have been granted is equal to of the contribution which wauld otherwise be required to reduce the balance of the funding_standard_account to zero as of the end of each of the applicable_plan years for which a waiver is granted fo the extent such deficiency has not been corrected this company provides ship repair and other services to vessels out of the ports of minnittnitetsereerncnss souecieenense while the company continues to operate the number of employees working at the company has decreased from approximately employees to tha company has generated a profit in only one of the last five yaars and posted a large toss in as of the company has a low level of cash on hand and a debt burden of over four times the company’s level of assets it is clear that this company has been severely affected by the economic downtum of and the company has shown through its submission of financial data that imposition of the sec_4971 excise_tax would be a substantial business hardship and would be adverse to plan participants as a whoie department of the treasury internal_revenue_service washington d c tax exempt and government entities bivision this ruling letter is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent we have sent a copy of this tetter to the manager ep classification and to the manager ep comptiance unit in additionally pursuant to the power of attomey on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact d at hayhe tree please address alf correspondence to se t ep ra t2 sincerely dyabheb wr- william huiteng manager employee_plans technical co thtneanananmrenney
